Citation Nr: 0526604	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for an umbilical hernia 
caused or aggravated by a colonoscopy performed at a VA 
medical facility in June 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

These matters come before the Board of Veterans' Appeals 
(Board), in part, on appeal from a March 2001 rating decision 
in which the RO denied service connection for PTSD.  The 
veteran filed a notice of disagreement (NOD) in August 2001 
and the RO issued a statement of the case (SOC) in December 
2001.  The veteran filed a substantive appeal in January 
2002.

This appeal also arises from an October 2003 rating decision 
in which the RO denied compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an umbilical hernia 
resulting from a colonoscopy performed by a VA medical 
facility in June 2001.  The veteran filed a NOD in November 
2003 and the RO issued an SOC in January 2004.  The veteran 
filed a substantive appeal in February 2004.

The veteran also perfected his appeal of a June 2002 rating 
decision that denied service connection for bladder cancer.  
The veteran withdrew his appeal of this claim in May 2004.

The veteran requested a hearing with a local hearing officer, 
but withdrew this request in May 2004.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Based on a careful review of the claims file, the Board finds 
that further RO action on each claim on appeal is warranted.    

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that service connection for PTSD 
requires a medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); a link established by medical evidence 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  Participation in 
combat is a determination that is made on a case-by-case 
basis and requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unite or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is credible and consistent with the 
circumstances, conditions, or hardships of service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304A(f) 
(2004).  If, however, VA determines either that a veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that his alleged stressor is not combat-related, 
his lay assertions, alone, are not sufficient to establish 
the occurrence of an alleged in-service stressor.

In this case, the veteran's service personnel records show 
that he served in Vietnam for one year with a military 
occupational specialty (MOS) of radio operator.  Neither his 
MOS nor the awards noted on his DD Form 214 indicate that he 
engaged in combat with the enemy during his Vietnam service.  

His reported stressors indicate that he was subjected to a 
severe mortar and rocket attack within the first three days 
of his arrival to Vietnam.  Service personnel records show 
that he arrived in Vietnam in May 1970 and was assigned to 
HHC 1st Bn. 14th Inf. 4th Inf. Div., at that time.  He 
indicated that they were at An-Khe, at the time, and that 
four military personnel were either wounded or killed in the 
attack.  Additional stressors include being shot at while 
going to listening posts in the field, witnessing a soldier 
get decapitated by a helicopter blade, and witnessing a 
friend's hand getting burned by fuel.

Although the March 2001 rating decision states that the 
service department was not able to corroborate the veteran's 
claimed stressors, there is no documentation in the claims 
file to reflect that the RO actually attempted to 
independently corroborate any of the veteran's claimed 
stressors through any appropriate source, based on provision 
of relevant information, to include identification of any 
specifically claimed stressors, or that a negative response 
to any such attempt was received.  Because the question of 
whether there is credible evidence that a claimed stressor 
actually occurred is one of the three, essential criteria for 
establishing service connection for PTSD (see 38 C.F.R. § 
3.304(f)), the Board finds that additional RO actions are 
warranted.

First, the RO should specifically ask the veteran for 
additional information pertaining to his claimed in-service 
stressors.  The Board emphasizes that it is imperative that 
the veteran provide any information that would aid in 
corroborating these stressful experiences.

Then, the RO should prepare a report detailing the claimed 
stressors identified in the veteran's claim, and contact the 
United States Armed Services Center for Unit Records Research 
(CURR), and any other appropriate source(s), for verification 
of the claimed stressors.  

If any of the veteran's claimed in-service stressors is/are 
verified, the RO should prepare a report detailing the 
verified stressors for inclusion in the claims file.  Then, 
the RO should schedule the veteran for a VA examination to 
determine if the veteran meets the diagnostic criteria for 
PTSD on the basis of the verified stressor(s).  In this 
regard, the Board notes that the record does not currently 
include a diagnosis upon which to predicate a grant of 
service connection for PTSD.  The veteran underwent 
psychological testing at a VA facility in December 1999.  The 
report indicates that the veteran met the diagnostic criteria 
for PTSD provided the military stressors were verified.  
However, the report did not include discussion of which 
military stressors the veteran reported at the time of the 
evaluation.

As for the veteran's claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
residuals of an umbilical hernia as the result of a 
colonoscopy performed at a VA medical facility in June 2001, 
the Board notes, initially, that it appears that not all of 
the veteran's VA treatment records have been associated with 
the claims file.  The record reflects treatment at the VA 
Medical Center (VAMC) in Bath, New York.  The claims file 
contains records dated in June 2001 that include the 
colonoscopy report and preoperative and operative reports 
dated in September and October 2001 related to the umbilical 
hernia repair.  However, the records dated in July and August 
2001, which, according to the veteran, includes the diagnosis 
of an umbilical hernia, are not of record.  In addition, a 
consent form signed by the veteran related to the colonoscopy 
is not in the claims file.  Since records generated by VA 
facilities are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).

The Board also notes that a September 2003 VA examination 
report includes the opinion that the veteran's colonoscopy 
did not cause the umbilical hernia.  The physician's report 
as well as the colonoscopy report and other VA medical 
records indicate the veteran experienced abdominal and 
umbilical pain during and after the procedure.  According to 
38 C.F.R. § 3.358, the regulation implementing section 1151, 
additional disability that is the result of VA training, 
hospitalization, medical or surgical treatment, or 
examination includes as due to aggravation of a disease or 
injury.  Since the VA physician's report indicates he did not 
have all of the relevant medical records to review and the 
opinion only addressed causation, the RO should arrange for 
claims file review by an appropriate physician to obtain 
medical opinion to whether the colonoscopy in question caused 
or aggravated the veteran's umbilical hernia.  The RO should 
arrange for the veteran to undergo VA examination in 
connection with the claim on appeal only if such an 
examination is deemed necessary for the medical opinion 
sought. 

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of any requested examination is to obtain 
information or evidence that may be dispositive of his 
claim(s).  Hence, failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Bath 
VAMC all outstanding treatment records 
for the veteran, to particularly include 
medical records dated in July and August 
2001, to include any consent form the 
veteran signed related to the June 2001 
colonoscopy.  The RO should follow the 
current procedures of 38 C.F.R. § 3.159 
(2004) as regards obtaining records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that are not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  The RO should also afford the veteran 
an additional opportunity to provide 
information regarding his alleged in-
service stressful stressors that led to 
the development of his PTSD, to include 
the mortar and rocket attacks, being shot 
at, and witnessing a decapitation and a 
friend's hand being burned by fuel.  Such 
information should include more specific 
dates (month and year) (if possible), the 
veteran's assigned unit, the location of 
the incident, and identification of the 
full names of any individuals injured or 
killed.  The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted  

5.  The RO should prepare a letter asking 
CURR to provide any available information 
that might corroborate the veteran's 
alleged in- service stressors.  The RO 
should provide CURR with a description of 
the alleged stressors identified by the 
veteran, as noted above, as well as 
copies of any relevant documents (to 
include statements made by the veteran, 
DD Form 214, and DA Form 20).  The RO 
should also follow up on any additional 
development suggested by CURR.

6.  After receiving a response from CURR 
(and any other contacted entity), the RO 
should review the claims file and prepare 
a report addressing whether the 
occurrence of any specifically claimed 
in- service stressful experience is 
established.  This report is to be added 
to the claims file.  If no claimed in-
service stressful experience has been 
verified, the RO should so state in its 
report, and skip the development 
requested in paragraph 7, below, and 
proceed with paragraph 8.  

7.  If evidence corroborating the 
occurrence of a claimed in-service 
stressful experience is received, the RO 
should schedule the veteran for 
examination by a VA psychiatrist.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physicians designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  However, in rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
physician is instructed that only 
specific in-service stressful 
experience(s) deemed established by the 
record may be considered.  If a diagnosis 
of PTSD is deemed appropriate, the 
physician must explain how the diagnostic 
criteria are met, and comment upon the 
link between the current symptomatology 
and the verified stressor(s).  
Conversely, if the physician determines 
that the criteria for PTSD are not met, 
the physician should clearly explain the 
basis for such conclusion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached, in a 
written (typed) report.

8.  After all pertinent records and/or 
responses have been associated with the 
claims file, the RO should The RO should 
forward the claims file to an appropriate 
VA physician for medical opinion in 
connection with his claim for VA 
compensation benefits, pursuant to 
38 U.S.C.A. § 1151.  The physician should 
be informed that what is sought is an 
opinion addressing pertinent medical 
questions based upon the existing medical 
evidence of record, not a new examination 
of the veteran, unless in the doctor's 
view, further examination is necessary to 
providing the opinion requested.

The physician should render an opinion, 
consistent with the record and with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that his 
umbilical hernia was caused or aggravated 
by the June 2001 colonoscopy.  The 
opinion should also specifically address 
whether the veteran has any post-
operative residuals of the hernia repair.

If the answer to the former question is 
in the affirmative, the doctor should 
further opine whether the proximate cause 
of such additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in performing the June 2001 colonoscopy, 
or (b) an event not reasonably 
foreseeable.

The examiner should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

9.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

10.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

12.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


